      Case: 1:18-cv-02170-PAG Doc #: 10 Filed: 11/19/18 1 of 9. PageID #: 66

                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


CITY PLATING AND POLISHING, LLC,
individually and on behalf of all others
                                                   CASE NO. 1:18-cv-2170
similarly situated,
                                                   JUDGE PATRICIA A GAUGHAN
       Plaintiff,

                                                   STIPULATED AND AGREED TO
vs.
                                                   CONFIDENTIALITY AGREEMENT
                                                   AND PROTECTIVE ORDER
ENROLL CAROLINA, INC.,

       Defendant.


       This Order shall govern the use of all Confidential Information and Confidential

Documents produced by or on behalf of Plaintiff, City Plating and Polishing, LLC, and

Defendant, Enroll Carolina, Inc., (which are collectively referred to herein as the “Parties” and

individually as a “Party”), and third parties, or furnished by any person associated or affiliated

with the Parties in connection with discovery or any other exchange of information in connection

with the prosecution, defense, or efforts at resolving the case captioned above.

       1.       As used herein, the term “Confidential Information” means confidential,

proprietary, trade secret and/or personal private information that is to be protected from public

disclosure.

       2.       The Parties acknowledge that they intend to request and/or exchange certain

documents and information from one another that may contain Confidential Information.

       3.       The Parties acknowledge that, pursuant to the terms of this Order, they may be

provided with documents containing Confidential Information. The Parties further acknowledge

that the improper disclosure of documents or information containing Confidential Information

may result in damages, losses and irreparable harm to the disclosing Party. Accordingly, the
      Case: 1:18-cv-02170-PAG Doc #: 10 Filed: 11/19/18 2 of 9. PageID #: 67

Parties agree and covenant to use good faith and reasonable care when maintaining, storing and

disclosing Confidential Information and further agree to take all steps necessary in order to

preserve the confidential, proprietary and/or personal private nature of Confidential Information.

       4.      Confidential Information shall not be disclosed or permitted to be disclosed to

anyone other than those individuals or entities bound by this Order, as set forth below. This

Order shall be binding on each of the Parties and their respective affiliates, employees,

contractors, representatives and agents including, but not limited to, the attorneys of record.

       5.      A Party seeking to protect Confidential Information shall designate the

information as either “Confidential” or “Confidential – Attorney Eyes Only.” The “Attorney

Eyes Only” designation shall only be used for information that the producing Party considers

highly confidential and highly sensitive and competitive information. Documents and other

tangible items shall be designated as “Confidential” or “Confidential - Attorney Eyes Only” at

the time the documents are produced and by a stamp or some other label on the documents or

items within fourteen (14) days of receipt of such documents by the designating Party. Any

deposition transcripts or portions thereof may be designated as “Confidential” or “Confidential -

Attorney Eyes Only” on the record at the time the testimony is given, or within fourteen (14)

days after the transcript is received by the designating Party by written notice to all Parties and

recipients of the transcript.   Deposition transcripts shall be maintained as “Confidential –

Attorney Eyes Only” for at least fourteen (14) days after their receipt to enable a producing Party

to designate portions as “Confidential” or “Confidential –Attorney Eyes Only.” Only with

specific order(s) of the Court can testimony or exhibits at a hearing or trial be protected in any

manner.

       6.      The Parties agree that all Confidential Information exchanged between one

another or received from any third party shall be used solely for the purposes of the above-

captioned proceeding. Under no circumstances, other than those specifically provided for herein,
                                                 2
      Case: 1:18-cv-02170-PAG Doc #: 10 Filed: 11/19/18 3 of 9. PageID #: 68

shall a Party receiving Confidential Information disclose said Confidential Information to any

person or entity other than the following:

            a. The Parties;

            b. Experts or consultants retained to assist the Parties in this proceeding;

            c. Fact witnesses to the extent the Confidential Information relates to their testimony
               as it is anticipated to be offered in this proceeding;

            d. Counsel for the Parties, including paralegals and support staff assisting counsel or
               other persons employed or retained by the Parties and who are engaged in such
               manner of assistance; and

            e. The Court and all Court personnel.

       7.      Confidential Information may not be disclosed, shown or otherwise revealed to

those persons identified in Paragraph 6 (a) through (c) above, until (i) the undersigned attorneys

and Party have advised such person that the Confidential Information is confidential and subject

to this Order; and (ii) such persons have agreed in writing to be bound by the terms of this Order

by signing the Acknowledgement attached hereto as Appendix A. Counsel, Party and all Parties

shall maintain a signed copy of Appendix A for each individual who is provided access to

Confidential Information and be prepared to provide a copy of the same to the Court upon

request related to any alleged disclosures. The Court and Court personnel are not required to

sign Appendix A.

       8.      Except upon further Order of the Court or by express written consent of counsel

of record, Confidential Information designated as “Confidential – Attorney Eyes Only” may

only be disclosed to the following individuals:

            a. Litigation counsel (i.e., counsel of record and any other attorneys substantially
               involved in the prosecution or defense of this action on behalf of any party) for
               the parties to this action, including other attorneys in that firm and paralegals,
               office clerks, secretaries and clerical or support personnel employed by Litigation
               counsel, but only if:

               (i)     it is necessary to disclose the “Confidential – Attorney Eyes Only”
                       Information to them for purposes of this action;
                                                  3
       Case: 1:18-cv-02170-PAG Doc #: 10 Filed: 11/19/18 4 of 9. PageID #: 69



                 (ii) they are not Parties or affiliates of any Party or competitors or vendors of any
                          Party;

                 (iii)   they are not officers, directors or employees of parties, or affiliates of
                          Parties, or of competitors or vendors or customers of Parties; and

                 (iv)      they are under the supervision and control of Litigation counsel.

              b. The Court, and any court reporter, videographer or typist recording or transcribing
                 testimony in this action, and any outside, independent reproduction service.

              c. Consulting experts or testifying expert witnesses, their associates, assistants, and
                 other personnel employed directly by the experts who submit to the jurisdiction of
                 this Court’s Order and who acknowledge and agree to be bound by the terms of
                 this Order. The experts shall execute an acknowledgment substantially in the form
                 attached as Exhibit A to this Order before being given access to the “Confidential
                 –Attorney Eyes Only” Information. A Party may not disclose “Confidential –
                 Attorney Eyes Only” Information to experts unless:

                 (i) it is necessary to disclose the “Confidential –Attorney Eyes Only” Information
                     to them for purposes of this action;

                 (ii) they are not parties or affiliates of any Party; and

                 (iii) they are not officers, directors, or employees of Parties, or affiliates of
                      Parties, or of competitors or vendors or customers of Parties.

              d. The author, addressee or any other person identified in the document as a prior
                 recipient of the Confidential – Attorney Eyes Only” Information.

              e. Other persons who may be specifically designated by written consent of all
                 attorneys of record or pursuant to order of the Court.

        9.       Each person given access to Confidential Information shall segregate such

material, keep it secure, treat it as confidential and proprietary and take all action necessary to

preserve and prevent the unauthorized disclosure – whether intentional or unintentional – of the

Confidential Information.

        10.      The Parties shall take reasonable steps to protect Confidential Information that

may be transferred or transcribed into their own notes, summaries, copies or exhibits prior to use

in any hearing or trial.


                                                     4
      Case: 1:18-cv-02170-PAG Doc #: 10 Filed: 11/19/18 5 of 9. PageID #: 70

       11.     With respect to any deposition testimony, the designation of “Confidential” or

“Confidential - Attorney Eyes Only” may be made on the record at the time of the deposition

testimony, at which time the deposition testimony shall be marked by the court reporter and shall

be subject to the full protection of this Order. In the case of deposition testimony not so

designated, counsel may—within fourteen (14) days after receipt of the transcript—notify the

Parties that all or part of the transcript contains Confidential Information, in which case any

pages specifically designated “Confidential” or “Confidential - Attorney Eyes Only” shall be

subject to the full protection of this Order. Until expiration of the aforementioned fourteen (14)

day period, all transcripts, in addition to all information contained therein and exhibits attached

thereto, shall be deemed Confidential Information, subject to the terms of the Order. The cover

page of any deposition transcript and/or deposition exhibits that have been designated as

Confidential Information or “Confidential - Attorney Eyes Only” shall include a prominent

designation that states “Contains Confidential Information Subject to Protective Order,” or other

equivalent language.

       12.     Within sixty (60) days of the conclusion of this proceeding, all Confidential

Information and all copies, duplications, notes, extracts and summaries thereof shall be returned

to the producing Party or with the prior written consent of the producing Party or their counsel,

destroyed with a letter to counsel for the producing Party certifying that all Confidential

Information has been, as applicable, returned or destroyed. After the sixty (60) day period, if

requested by any Party, counsel of record shall within fourteen (14) days of the request, certify in

writing that all Confidential Information required to be returned has been returned or destroyed.

       13.     If any Party to this proceeding disagrees with a designation that particular

documents or testimony are Confidential Information, such Party shall give the designating Party

or entity written notice of its disagreement and the interested Party shall try to resolve such


                                                 5
      Case: 1:18-cv-02170-PAG Doc #: 10 Filed: 11/19/18 6 of 9. PageID #: 71

dispute in good faith prior to filing any motion with the Court. Nothing in this paragraph is

intended to delay the proceedings or delay the issue being resolved with the Court.

       14.     In the event that there is a disagreement concerning any documents designated as

“Confidential – Attorney Eyes Only,” which cannot be mutually resolved between the parties,

the non-designating Party may object to the designation of a specific document or class of

documents by filing a Motion with the Court, stating the specific reasoning giving rise to the

objection, and requesting that the designation be determined by the Court. The Court shall

decide whether the designation shall be revised or removed and may determine whether any

additional protections, such as withdrawal or destruction of the documents, are needed – keeping

in mind the interests of both parties and the need for the evidence.

       15.     Nothing contained in this Order shall be construed to restrict the use or disclosure

of Confidential Information by the Party producing such information or documentation or be

construed as a basis to avoid discovery of such information or documentation, or be construed as

a basis to prevent any Party from interposing an objection to a request for discovery.

       16.     Nothing contained in this Order shall prejudice, in any way, the right of any Party

to seek, by way of consent of all of the Parties or by application to the Court (i) additional

protection for specific Confidential Information; or (ii) relief from the provisions of this Order

with respect to specific items or categories of Confidential Information.

       17.     By stipulating to this Order, the Parties do not waive any applicable privileges,

and reserve the right to contest any requests or subpoenas for documents or testimony and to

assert such applicable privileges.

       18.     The Parties stipulate that, after the disclosure of any given document, the

producing Party shall have the absolute right to rescind the inadvertent production of that

document if it contains privileged attorney-client communications and/or work product provided

that the producing Party provides prompt written notice to the receiving Party of its discovery of
                                                 6
      Case: 1:18-cv-02170-PAG Doc #: 10 Filed: 11/19/18 7 of 9. PageID #: 72

the inadvertent production. Accordingly, in the event that the producing Party determines that a

privileged document has been inadvertently produced, the following procedures shall be

followed: (i) The designating parties shall make written demand upon the receiving Party to

return such inadvertently produced documents, materials or information; (ii) Upon demand by

the designating Party, all such documents, material or information and any copies, duplications,

extracts, and summaries thereof shall be returned to the designating Party within five (5)

business days; (iii) The designating Party shall maintain the specified documents, material or

information for in camera inspection by the Court during the pendency of this case, including

any appeals.

       19.     All Parties and attorneys of record in this proceeding, and all other persons and

entities granted access to Confidential Information by counsel or the Parties pursuant to this

Order shall be bound by this Order.

       20.     Nothing in this agreed Order is intended to or may be construed as limiting the

Parties from using information gained in discovery or otherwise at hearing or trial.

       21.     The undersigned hereby stipulate and agree that the Court may enter this

Stipulated and Agreed Confidentiality Order in the above-referenced action, and further that the

Court may and shall issue any necessary orders on this subject.


                                              /s/ Patricia A. Gaughan
                                             JUDGE PATRICIA A. GAUGHAN
                                                       11/19/18
                                             Dated: ________________________




                                                 7
      Case: 1:18-cv-02170-PAG Doc #: 10 Filed: 11/19/18 8 of 9. PageID #: 73

Stipulated and Agreed to by:


DINN HOCHMAN & POTTER, LLC:

/s/ Benjamin D. Carnahan
BENJAMIN D. CARNAHAN (0079737)
STEVEN B. POTTER (0001513)
5910 Landerbrook Drive, Suite 200
Cleveland, Ohio 44124
T: 440-446-1100
F: 440-446-1240
bcarnahan@dhplaw.com
spotter@dhplaw.com
Attorney for Defendant


SAVETT LAW OFFICES, LLC:


ADAM T. SAVETT (VA73387)
2764 Carole Lane
Allentown, Pennsylvania 18104
T: 610-621-4550
F: 610-978-2970
adam@savettlaw.com
Attorney for Plaintiff




                                        8
         Case: 1:18-cv-02170-PAG Doc #: 10 Filed: 11/19/18 9 of 9. PageID #: 74

                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


CITY PLATING AND POLISHING, LLC,
individually and on behalf of all others
                                                     CASE NO. 1:18-cv-2170
similarly situated,
                                                     JUDGE PATRICIA A GAUGHAN
         Plaintiff,

                                                     ACKNOWLEDGMENT OF
vs.
                                                     STIPULATED AND AGREED TO
                                                     CONFIDENTIALITY AGREEMENT
ENROLL CAROLINA, INC.,
                                                     AND PROTECTIVE ORDER
         Defendant.

         I, _______________________________, being of lawful age and capacity, hereby certify

that I have read the Confidentiality Agreement and Protective Order (“Order”) entered in the

above-captioned proceeding on the ____day of ______________, 2018, and I agree to abide by

its terms. I agree that, except for the purposes of the above-captioned action, I will not make any

use of Confidential Information nor will I disclose or provide such documentation or information

to any third-parties. I consent to the personal and subject matter jurisdiction of the United States

District Court for the Northern District of Ohio from which the Confidential Information was

produced for purposes of enforcement of this Order against me or other matters related to the

Order.


Name:                                         Address:

By:

Print (name):

Date:

                                                                                    APPENDIX A



                                                 9
